IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                          : No. 10 DB 2016 (No. 24 RST 2016)
                                          :
                                          :
DAVID LOUIS NIEFER                        : Attorney Registration No. 94965
                                          :
PETITION FOR REINSTATEMENT                :
 FROM INACTIVE STATUS                     : (Out of State)


                                      ORDER


PER CURIAM


       AND NOW, this 17th day of March, 2016, the Report and Recommendation of

Disciplinary Board Member dated March 8, 2016, is approved and it is ORDERED that

David Louis Niefer, who has been on Inactive Status, has never been suspended or

disbarred, and has demonstrated that he has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.